﻿At the outset, it gives me great pleasure to extend to you, Sir, on behalf of the delegation of the United Arab Emirates, our warmest congratulations on your election as President of the thirty-ninth session of the General Assembly. Your election is an expression of the international community's recognition of your experience and ability, and an assertion of the important role played by your friendly country, Zambia. We are confident that your ability will contribute positively and effectively to the realization of the hopes pinned on this session.
153.	We are pleased to extend our thanks and appreciation to your predecessor, Mr. Jorge Illueca, who skilfully presided over the thirty-eighth session; we highly praise his efforts aimed at the settlement of international disputes.
154.	We should like to seize this opportunity to renew our expression of confidence in the endeavours undertaken by the Secretary-General and to reaffirm our support for his persistent efforts aimed at ensuring adherence to the purposes and principles of the United Nations and enhancing its role in the settlement of the international disputes that threaten the security and existence of mankind.
155.	My country's delegation is pleased warmly to welcome the admission of the State of Brunei Darussalam to the United Nations; we look forward to the establishment of mutual co-operation with that friendly country based on our common ties.
156.	As we are approaching the fortieth anniversary of the United Nations, we hope that the day will come when the countries still under colonialism or foreign occupation will become free and join the United Nations.
117. The Secretary-General has indicated, in his report on the work of the Organization, that the past year has been characterized by great-Power tension and by violence or threatened violence in various parts of the world. The cycle of violence referred to by the Secretary-General and undoubtedly involving almost all parts of the world, is caused by lack of good sense, by the obstinate adherence by States to concepts of self-interest and by the exertion of pressure on third-world countries to prevent them from achieving stability and devoting their national resources to the development of their economic potential. Hence, security has become the preoccupation of individuals and nations in our contemporary world.
158. Our region, the Gulf area, is one of the regions of the world where tension has increased as a result of the destructive war raging between two neighbours— Iraq and Iran. The consequences of that war have affected international shipping lines, thus seriously endangering international navigation in the Gulf area and inflicting severe damage not only on the economies of the Gulf countries but also on those of the entire world.
159.	Events have shown that the course of that war, and its consequences, will only bring havoc to the two Muslim peoples in particular and to the security of the Gulf area, as well as to world peace in general. The real beneficiaries of the continuation of that war are those who exploit regional disputes for the attainment of their own aims, namely, the extension of their spheres of influence in the world through the creation of regional climates conducive to that end.
160.	In view of our responsibility with regard to the region's stability and security as well as the maintenance of international peace, we have supported all the efforts being exerted by the Secretary-General, the Organization of the Islamic Conference and the Movement of Non-Aligned Countries for the halting of this haemorrhage, bringing the combatants to the negotiating table to settle their differences through peaceful means, infusing a spirit of peace and leading to an accord between the two States.
161.	In our endeavour to achieve these lofty goals, we have not only supported those initiatives, but we have also contributed, in co-ordination with the member States of the Gulf Co-operation Council, by contacting both parties in an attempt to put an end to that war in a manner guaranteeing the legitimate rights of both countries.
162.	In this context, we put on record with appreciation the positive response exhibited by brotherly Iraq towards the initiatives taken and its declared readiness to end the war immediately. We look forward to the day when the Government of the Islamic Republic of Iran will do likewise and respond positively to the efforts and initiatives undertaken for that purpose.
163.	We, in the Gulf, attach particular importance to freedom of navigation because of its close connection with the development of our resources and economy, in addition to its significance to the world economy. We are opposed to any action which hinders or restricts freedom of navigation on the high seas. Hence, we were gravely concerned over the recent events in the Red Sea, given their inherent danger and threat to navigation in that vital waterway.
164.	On the basis of this understanding and in view of our area's direct link with the Indian Ocean, my country continues strongly to support the efforts undertaken for die adoption of the necessary measures for the implementation of the Declaration of the Indian Ocean is a Zone of Peace and for effective compliance with it on the part of the international community.
165.	The United Arab Emirates has affirmed on more than one occasion that the security of the Gulf area is exclusively the security of its States and they are directly responsible for it. This principle is an extension of the general principle that mv country continues to adhere to, namely, non-interference in the internal affairs of other countries.
166.	The Middle East is one of those regions that continues to suffer from tensions. It witnesses daily, in an unprecedented manner, displacement, murder, destruction, wars, occupation and violence. The region has become the scene of the most violent acts of aggression in the contemporary world. An entire people has been denied stability and peace in a free and independent homeland, while other peoples are threatened with the same destiny. Calls for help and denunciations have been made on an almost daily basis from this and other forums; but the world stands helpless, despite all the progress made in various fields and at all levels, unable to put an end to the destructive violence which has already lasted too long and has almost become the inevitable destiny of man in the region.
167.	The conditions which prevail in the Middle East region stem, in their origin and development, from Israel's continued persistence in perpetrating aggression and its refusal to comply with the resolutions of the international community. For this reason, the question of Palestine remains unresolved. It constitutes a source of continued concern because of the suffering of the Palestinian and other Arab peoples and the risk of global confrontation which could lead to a destructive war extending in its effects beyond the States of the region, to engulf the whole world.
168.	The true reasons behind the continuation of this problem are well known to the international community, namely, Israel's desire to achieve the Zionist dream by means of expansion and hegemony over the States of the region, the convergence of this desire with the goal of certain States to play havoc with the destiny of the region's peoples and the pursuance by these States of policies hindering the Security Council from adopting resolutions aimed at putting an end to aggression and holding the aggressor responsible for its aggression.
169.	We maintain and stress the conviction that the Middle East problem is a clear expression and an inevitable outcome of the failure to settle the core question, namely, the question of Palestine. The conclusion of a just and comprehensive settlement should be predicated, fundamentally, on the following: first, recognition of the inalienable rights of the people of Palestine to return to its homeland and to establish its independent State on its national soil under the leadership of its sole and legitimate representative, the PLO; and secondly, Israeli withdrawal from all the occupied Arab territories, including Jerusalem.
170.	The continued absence of such settlement could lead only to further deterioration of the situation and greater tension and, consequently, to the creation of new problems, as is the case with the Israeli occupation of southern Lebanon. Thus, the world finds itself, once again, confronted with derivative issues that require further efforts that may drag on indefinitely.
171.	Lebanon, a vivid example of this, has been the victim of Israeli aggression and occupation for over two years. In spite of all the efforts made and resolutions adopted by the United Nations, particularly Security Council resolutions 508 (1982) and 509 (1982), which call for the withdrawal of Israeli forces immediately and unconditionally to the internationally recognized borders, the Israeli forces continue to occupy southern Lebanon and to subject its population to all forms of military and economic pressures in order to force them to leave their lands. In this context, we regret the exercise by the United States of its right of veto last month, thus preventing all the other members of the Security Council from adopting a humanitarian draft resolution, calling upon Israel to desist from its inhuman practices against the population of the south and to comply with the provisions of the fourth Geneva Convention of 1949.
172.	The separate attempts and the partial solutions aimed at addressing the Middle East problem will remain in their essence and ramifications, insufficient for establishing a sound basis for the desired just and comprehensive settlement. Therefore, we affirm that General Assembly resolution 38/58 C, which calls for the convening of an International Peace Conference on the Middle East, with the participation of all the parties, including the PLO, offers the appropriate framework for the establishment of the conditions for a just and durable peace in the region. We hope that certain major Powers will reconsider their position on the convening of this conference in conformity with their international responsibility for the maintenance of international peace and security.
173.	Southern Africa, like the Middle East, continues to suffer from the abhorrent yoke of colonialism and the practices of racial discrimination, which constitute an affront to humanity. Such practices cast doubt on the ability of the international community to shoulder its responsibilities towards a large segment of mankind in the realization of justice, equality, freedom and human dignity. We salute the heroic struggle of the nationalists for freedom, equality and independence, and we reaffirm our belief in their just cause and our firm determination to continue to support their legitimate struggle.
174.	We condemn the policy of apartheid pursued by the Government of South Africa. We consider that policy a crime against humanity, whose elimination requires concerted international efforts. This applies to the so-called new constitution introduced recently by the Pretoria regime and aimed at consolidating the policy of apartheid. Hence, we support Security Council resolution 554 (1984) and the recent resolution adopted by the General Assembly which condemned that act with all its implications.
175.	On the same premise, we salute the just struggle of the people of Namibia under the leadership of SWAPO, and we affirm our continued support for the self-determination, independence and territorial integrity of Namibia. We are very confident and unshaken in our belief that no matter how oppressive and evil aggression may be, it is inevitable for justice to win and for man's dignity to be respected.
176.	In accordance with the basic principles upon which our foreign policy is predicated, together with our commitment to the Charter of the United Nations and international norms and our conviction that non-interference in the internal affairs of other States is conducive to the alleviation, to a great extent, of international tension, we call for the withdrawal of all foreign forces from Afghanistan and for the freedom of its people to establish the regime they choose. This applies to Kampuchea, whose people have long suffered from foreign interference. It also applies to the problems facing the States of Central America. In this connection, we endorse the principles and concepts adopted by the Contadora Group for the settlement or those problems. Likewise, we urge that the dispute between North Korea and South Korea be settled through free dialogue between the two countries in order to achieve the aspirations of their people for unity.
177.	With regard to the question of Cyprus, we commend the recent efforts made by the Secretary- General to help the Turkish and Greek communities of Cyprus to arrive at a solution to this problem that would guarantee the rights of both communities, ensure security and coexistence for the people of the island and guarantee the territorial integrity, independence and non-alignment of the Republic of Cyprus.
178.	We believe that arms control and disarmament are of vital importance for international peace and security and that they can be realized only in an atmosphere of political stability and mutual confidence, particularly among the States possessing nuclear weapons.
179.	The Secretary-General has printed out in his report on the work of the Organization that the lack of concrete progress in disarmament and arms control has aroused deep fears of a nuclear confrontation. We are deeply concerned over the escalation of the production and stockpiling of nuclear weapons and their storage in various parts of the world. Moreover, our concern is aggravated by the stalemate in the negotiations between the two super-Powers and the failure to resume them with regard to control of the development and production of certain kinds of nuclear weapons. Because of this grave situation, it is becoming more and more difficult to live in an atmosphere of escalating fear and panic from the possible outbreak of nuclear war. Furthermore, it is no longer possible to overlook the enormous resources that are wasted on armaments at a time when mankind is in dire need of those resources for the purposes of economic and social development.
180.	The United Arab Emirates welcomes the establishment of nuclear-weapon-free zones, including the region of the Middle East. We hope that the international community, and in particular the great Powers, will view this matter with the importance it deserves, since it constitutes a fundamental element in the maintenance of security and stability in the region.
181.	The political situation cannot be examined separately from the prevailing economic problems. The economic problems in the world today indicate that the economic crisis continues to affect all countries. The current situation is not only disappointing but also a source of deep concern over the possible consequences.
182.	While economic stagnation, low growth rates and high rates of unemployment and inflation have all become constant aspects of the world economy, their effects are most severely felt by the developing countries. Those countries are unable to sustain their economic and social development programmes and to arrest the continued deterioration in their already low standards of living. There is overall agreement that the continuation of such a situation could ultimately have catastrophic consequences.
183.	Although in some developed countries the economy has experienced relatively slight recovery, that does not call for much optimism because that recovery is limited and has not brought about any real changes in economic policies with respect to current problems. In their economic policies, the developed countries have not always been willing to address the basic problems of the world economy.
184.	Hence, the economies of the developing countries have continued to suffer a great deal from the consequences of such practices as continued protectionism, congestion of export markets, deterioration of the terms of trade, decline in export revenues, exacerbation of foreign debts, high level of interest rates and increasing pressure for instituting external structural adjustments. All of this has created enormous difficulties for the developing countries and made them unable to pursue their economic development programmes and to halt the erosion of their standards of living, thus creating a situation that could seriously threaten their social stability.
185.	This critical situation of the world economy calls for serious and responsible consideration on the part of all in order to alleviate its negative effects within a comprehensive framework, with the participation of the developing and developed countries alike. It is therefore imperative to strengthen the role of the United Nations and its collective framework in a process of international economic reform.
186.	It is also imperative to establish sound and objective foundations to be observed by all other international institutions in the consideration of the economic problems of the world on an interdependent, balanced and comprehensive basis, in order to lead ultimately to the establishment of a just and effective international economic order.
187.	This appeal has its roots in numerous resolutions adopted by the General Assembly, particularly those pertaining to the establishment of a new international economic order, it also stems from the continued efforts of the developing countries, represented by the Group of 77 which have been reflected in the positive decisions adopted by that Group in various economic forums; and it has been clearly expressed in our persistent pursuit to launch global negotiations, since we believe in the important role such negotiations could play in reforming the world economy.
188.	We aspire to a world built on the solid foundations of justice, amity and peace, a world in which each State, big or small, will enjoy stability and a secure future.
